....'"''""
   AO 245B (Rev. 02/08/2019) Judgment in ~Criminal Pe!12'_ Case (Modified)                                                                                            Page I ofl



                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                              JUDGMENT IN A CRIMINAL CASE
                                      v.                                         (For Offenses Committed On or After November I, 1987)


                           Alejandro Rosas-Sanchez                               Case Number: 3:19-mj-22475

                                                                                 Nanc~n Rosenfeld
                                                                                 Defendant's Attorney
                                                                                                          -----~~•'"'"'   •"




   REGISTRATION NO. 20535408
                                                                                                              -----·           ""   ·s1 ,.,..0

                                                                                                                                           ------
   THE DEFENDANT:
    IZI pleaded guilty to count( s) 1 of Complaint
                                                                                                                          JUN 2 0 2019
                                              -----------------+------------,------'!-
    D was found guilty to count(s)                                                               -~          Gl
                                                                                                               L-----·---:--:-:-"'."---;::~--~~,
                                                                                                             _ __ ERV· 1- ';i.~.,: ~{ 1:-:.' _.__,~.;---~~~-...
                                                                                                                                                 _   .- µ   ._ _   e.,n.·;::;i h. i,



         ~~~o:di~~;,ft~~td~~~~~~nt is adjudged guilty of such count(s), which i~;~~=:ffl;~f;:~~~--··
   Title & Section                    Nature of Offense                                                                             Count Number(s)
   8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                   1

    D The defendant has been found not guilty on count(s)
                                                                             -------------------
    0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:
                                                                                           --,   /'   \

                                    D TIME SERVED                            6             ~(../                                          days

    IZI Assessment: $10 WAIVED IZI Fine: WAIVED
    IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, June 20, 2019
                  _/y,.
                    ....~-::::--,
                                                                              Date of Imposition of Sentence



                                                                              ~~
              /   /...



   Received
                    DUSM

                                                                              UNITED STATES MAGISTRATE JUDGE



   Clerk's Office Copy                                                                                                                               3:19-mj-22475
